Per curiam.
Respondent Thomas A. Jenkins is charged with violating Standards 4, 45, 46, 61, 63, 65, and 68 of State Bar Rule 4-102. Respondent has failed to respond to the complaint filed against him by his client and as a result thereof, upon motion by the State Bar of Geor*539gia, the special master declared that the Respondent is in default and that each and every allegation set forth in the complaint filed by the State Bar is true as pled.
Decided September 6, 1991.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
The Review Panel adopted the findings of fact and conclusions of law of the special master and recommended that Respondent Thomas A. Jenkins be disbarred for his misconduct.
This Court adopts the report of the Review Committee and directs that Respondent be disbarred from the practice of law in the State of Georgia.
There are three additional disciplinary actions pending against Respondent before this Court, they being Supreme Court Docket Nos. 832, 833 and 855. Inasmuch as Respondent is disbarred in this action, the remaining three actions are hereby transferred back to the State Disciplinary Board to be held until such time as Respondent Thomas A. Jenkins may petition for reinstatement to the State Bar of Georgia.

All the Justices concur.